         Case 1:19-cr-00568-CCB Document 133 Filed 03/01/21 Page 1 of 8



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND


UNITED STATES OF AMERICA                      *
                                              *
                                              *           Case No. 19-cr-00568-CCB
              v.                              *
                                              *
DARAN HICKMAN                                 *
                                              *
                                              *
              Defendant                       *
                                        ************

                     MEMORANDUM OPINION AND ORDER OF COURT


       This matter is before the Court on the defendant’s Motion for Review of Detention Order

and/or Request for Temporary Release Due to Health and Safety Concerns (the “Motion”) (ECF

No. 124) and the government’s Response in Opposition to Defendant’s Motion for Review of

Detention Order (the “Response”) (ECF No. 130). The issues have been fully briefed, and no

hearing is necessary. L.R. 105.6, 207. For the reasons stated below, the Motion is DENIED.

I. PROCEDURAL HISTORY

       On September 30, 2020, a federal grand jury returned a superseding indictment charging

the defendant with Conspiracy to Participate in a Racketeering Enterprise, in violation of 18

U.S.C. § 1962(d), and Conspiracy to Distribute and Possess with Intent to Distribute Controlled

Substances, in violation of 21 U.S.C. § 846. The defendant appeared for his initial appearance

on October 7, 2020. On October 19, 2020, the defendant appeared before this Court for a

detention hearing.
         Case 1:19-cr-00568-CCB Document 133 Filed 03/01/21 Page 2 of 8



II. BAIL REFORM ACT

       Pretrial detention and release are governed by the Bail Reform Act (“BRA”). 18 U.S.C.

§§ 3141 et seq. The government is permitted to seek pretrial detention of the defendant in this

case because the defendant is charged with an offense for which a maximum term of

imprisonment of ten years or more is prescribed in the Controlled Substances Act (21 U.S.C.

§§ 801 et seq.). Id. § 3142(f)(1)(C). In fact, a rebuttable presumption of detention applies in this

case because the defendant is charged with an offense for which a maximum term of

imprisonment of ten years or more is prescribed in the Controlled Substances Act.                  Id.

§ 3142(e)(3)(A). Where the presumption can be rebutted, the BRA requires the Court to order

the pretrial release of the person “subject to the least restrictive further condition, or combination

of conditions, that such judicial officer determines will reasonably assure the appearance of the

person as required and the safety of any other person and the community.” Id. § 3142(c)(1)(B).

If, however, the Court finds after a detention hearing that “no condition or combination of

conditions will reasonably assure the appearance of the person as required and the safety of any

other person and the community,” the Court “shall order the detention of the person before trial.”

Id. § 3142(e)(1). “The facts the judicial officer uses to support a finding pursuant to subsection

(e) that no condition or combination of conditions will reasonably assure the safety of any other

person and the community shall be supported by clear and convincing evidence.” Id. § 3142(f).

On the other hand, where risk of flight is the basis of a detention order, the government must

prove by a preponderance of the evidence that no combination of conditions of release will

reasonably assure the defendant’s presence at future court proceedings. United States v. Stewart,

19 F. App’x 46, 48 (4th Cir. 2001) (per curiam).

       The Court’s determination is governed by four factors:



                                                  2
         Case 1:19-cr-00568-CCB Document 133 Filed 03/01/21 Page 3 of 8



       (1) The nature and circumstances of the offense charged, including whether the offense is
       a crime of violence, a violation of section 1951, a Federal crime of terrorism, or involves
       a minor victim or a controlled substance, firearm, explosive or destructive device;

       (2) The weight of the evidence against the person;

       (3) The history and characteristics of the person, including –

       (A) The person’s character, physical and mental condition, family ties, employment,
       financial resources, length of residence in the community, community ties, past conduct,
       history relating to drug or alcohol abuse, criminal history, and record concerning
       appearance at court proceedings; and

       (B) Whether, at the time of the current offense or arrest, the person was on probation, on
       parole, or on other release pending trial, sentencing, appeal, or completion of sentence for
       an offense under Federal, State, or local law; and

       (4) The nature and seriousness of the danger to any person or the community that would
       be posed by the person’s release.

18 U.S.C. § 3142(g).

III. REOPENING THE DETENTION HEARING

       After hearing from the parties at the detention hearing, the Court reviewed the factors set

forth in 18 U.S.C. § 3142(g) and found that the defendant had not introduced sufficient evidence

to rebut the presumption of detention. Therefore, the Court ordered that the defendant be

detained. See Order of Detention Pending Trial (ECF No. 79). The defendant is presently

housed at the Chesapeake Detention Facility (“CDF”) in Baltimore. The defendant now moves

to reopen the detention hearing. Indeed, under 18 U.S.C. § 3142(f), a detention hearing

       may be reopened, before or after a determination by the judicial officer, at any
       time before trial if the judicial officer finds that information exists that was not
       known to the movant at the time of the hearing and that has a material bearing on
       the issue whether there are conditions of release that will reasonably assure the
       appearance of such person as required and the safety of any other person and the
       community.

The defendant argues that the detention hearing should be reopened because information exists

that was not known to him at the time of the detention hearing, and that this information has a

                                                3
         Case 1:19-cr-00568-CCB Document 133 Filed 03/01/21 Page 4 of 8



material bearing on the issue of whether there are conditions of release that will reasonably

assure his appearance as required and the safety of any other person and the community.

Specifically, the defendant cites the recent increase in COVID-19 positive cases at CDF. “The

new information that could not have been contemplated at the time of the initial detention

hearing is the COVID-19 pandemic that is currently out of control at CDF.” Motion (ECF No.

124 ¶ 3). The defendant asserts that “[i]ncarceration at CDF during the height of the COVID-19

pandemic poses a serious risk of debilitating illness and even death from an extremely

contagious virus.” Motion (ECF No. 124 ¶ 4). The defendant does not assert that he has

contracted COVID-19 while at CDF or that he has been exposed to anyone who has tested

positive for the virus. Further, he does not claim that he suffers from any specific health

condition that puts him at a higher risk of contracting the virus or suffering more severe

consequences if he does.

       Arguably, the recent significant increase in COVID-19-positive cases at CDF constitutes

new information that was not known to the defendant at the time of the detention hearing. To

reopen the detention hearing, however, the defendant must also establish that the new

information has a material bearing on the issue whether conditions of release can be fashioned to

reasonably assure the appearance of the defendant as required and the safety of any other person

and the community. In a recent case, United States District Judge Stephanie A. Gallagher

addressed the issue of the materiality of a defendant’s medical condition in the context of the

BRA factors. She stated:

       Congress carefully prescribed the factors that a court should consider in weighing
       whether a particular defendant should be detained or released before trial. See generally
       18 U.S.C. § 3142(g). None of those factors refers specifically to the health of the
       defendant, or to whether the conditions of incarceration threaten the defendant’s well-
       being. Instead, Congress focused the required inquiry on the defendant’s risk of
       nonappearance, and the danger that the defendant’s release would pose to other

                                               4
         Case 1:19-cr-00568-CCB Document 133 Filed 03/01/21 Page 5 of 8



       individuals. In some circumstances, clearly, a particular defendant’s medical condition
       could reduce that defendant’s risk of flight or danger to the community, and the health
       condition would therefore fall within the factors appropriately considered in the context
       of § 3142(g). Absent those circumstances, however, a particular defendant’s health
       conditions, and the possible risks posed to the defendant by incarceration, do not affect
       the § 3142(f) and (g) analysis. See, e.g., United States v. Clark, 2020 WL 1446895, at *3
       (D. Kan. Mar. 25, 2020) (“A defendant’s concerns that he or she would face heightened
       COVID-19 risks if incarcerated would not typically factor into a § 3142(f) analysis,
       which focuses on whether the court can fashion conditions of release that will reasonably
       assure the defendant is not a risk of nonappearance or a risk of harm to any others or the
       community. The risk of harm to the defendant does not usually bear on this analysis.”);
       United States v. Lawton, Crim. No. CR419-102, 2020 WL 1984897, at *1 (S.D. Ga. April
       27, 2020) (same); United States v. Whyte, Crim. No. 3:19-cr-64-1 (VLB), 2020 WL
       1911187, at *4 (D. Conn. April 8, 2020) (analyzing medical conditions under § 3142(i));
       United States v. Aguirre-Maldonado, Crim. No. 20-cr-53 (NEB/TNL), 2020 WL
       1809180, at *1 (D. Minn. April 9, 2020) (“While the Court appreciates the unprecedented
       nature of the COVID-19 pandemic, Defendant has offered no reason why the pandemic
       would reduce his risk of nonappearance or the risk that he poses to the community.”);
       United States v. Lee, No. 19-cr-298 (KBJ), 2020 WL 1541049 (D.D.C. March 30, 2020)
       (“[T]he relevant statutory inquiry [under § 3142(g)] is not the benefits that a defendant’s
       release would bring about (however significant) or the harms that his incarceration would
       cause (however substantial). Rather, the statute requires the Court to evaluate “the
       danger” that “would be posed by the person’s release.”) (emphasis in original).

United States v. Gallagher, Criminal No. SAG-19-0479, 2020 WL 2614819, at *3 (D. Md. May

22, 2020) (alteration in original).

       Given this legal framework, the Court does not find that the new information has a

material bearing on the issue of whether there are conditions of release that will reasonably

assure the appearance of the defendant as required and the safety of any other person and the

community. Certainly, there are cases where a defendant’s particular medical condition could

reduce the risk of flight or danger to the community. For example, if the defendant suffered

from a physical or mental condition that limited his mobility, the argument could be made that

the condition reduces the risk of flight or danger to the community to the extent that conditions

of release could be fashioned to reasonably assure his further appearance and the safety of the

community. Here, the defendant does not suffer from any such condition. Rather, he relies on a



                                                5
         Case 1:19-cr-00568-CCB Document 133 Filed 03/01/21 Page 6 of 8



generalized risk of contracting COVID-19 as the ground for his release. Simply stated, the

increase in COVID-19-positive cases at CDF and the generalized risk to the defendant of

contracting it does not reduce his risk of nonappearance or the risk he poses to the community.

The risk posed to the defendant by his incarceration does not affect the § 3142 (f) and (g)

analysis. Therefore, the Court finds that the defendant has not established a sufficient basis to

reopen the detention hearing.

IV. TEMPORARY RELEASE UNDER § 3142(i)

       The defendant also urges the Court to order his temporary release. Indeed, under 18

U.S.C. § 3142(i), the Court “may, by subsequent order, permit the temporary release of the

person, in the custody of a United States marshal or another appropriate person, to the extent that

the judicial officer determines such release to be necessary for preparation of the person’s

defense or for another compelling reason.”1

       Regarding whether the defendant has established “another compelling reason” for

temporary release, the Fourth Circuit has directed the Court to

       consider in the first instance the severity of the risk that the COVID-19 virus
       poses to the defendant, given his existing medical conditions and the current
       COVID-19 situation at the facility where he is being held, and whether that risk,
       balanced against the other Bail Reform Act factors, rises to the level of a
       “compelling reason” for temporary release under 18 U.S.C. § 3142(i).

United States v. Creek, No. 20-4251, Order at 1 (4th Cir. Apr. 15, 2020).

       The first factor to consider is the severity of the risk that the COVID-19 virus poses to the

defendant. As noted above, the defendant does not articulate an individualized risk posed to him

by the COVID-19 virus. He does not assert that he suffers from a specific medical condition that



1
  The defendant has not argued that release, temporary or otherwise, is necessary for the
preparation of his defense.

                                                6
         Case 1:19-cr-00568-CCB Document 133 Filed 03/01/21 Page 7 of 8



heightens his risk for contracting the virus or severe illness if he does. Rather, he relies on a

generalized risk of exposure, which would apply to all other detainees at CDF as well as the

defendant.

       The risk to the defendant based on his medical conditions must now be evaluated in the

context of the current COVID-19 situation at CDF. The Court acknowledges the significant

increase in the number of COVID-19-positive cases at CDF in recent weeks. That is undisputed.

The risk that the COVID-19 virus poses to the defendant, given the current conditions at CDF, is

difficult to quantify. Logically, the greater the number of people who have contracted the virus

to whom the defendant is exposed, the greater the chance that he will contract it.

Notwithstanding the significant increase in positive cases at CDF, the defendant has not

contracted the virus and does not assert that he has been exposed to anyone who has tested

positive. He has not alleged that he has suffered from any COVID-19 symptoms or has not

received appropriate medical care when required. Arguably the preventive measures recently

implemented at CDF have been effective to protect the defendant from contracting the disease.

       Finally, under the Fourth Circuit’s directive in Creek, the Court must address whether the

risk that the COVID-19 virus poses to the defendant, given his existing medical conditions and

the current COVID-19 situation at CDF, balanced against the other BRA factors, rises to the

level of a “compelling reason” for temporary release under 18 U.S.C. § 3142(i). The defendant

has the burden to show that circumstances warranting temporary release under § 3142(i) exist.

United States v. Sanders, 450 F. Supp. 3d 1123, 1127 (D. Kan. 2020). “The question for the

Court is whether the COVID-19 health risks to the Defendant, should he remain detained,

outweigh those traditional Section 3142(g) factors and the COVID-19 health risk to the

community that Defendant’s release could occasion.” United States v. Hernandez, No. PX-19-



                                               7
         Case 1:19-cr-00568-CCB Document 133 Filed 03/01/21 Page 8 of 8



158-9, slip op. at 5-6 (D. Md. Apr. 29, 2020). In the Order of Detention (ECF No. 79) the Court

explained, “The government has strong evidence of the defendant’s involvement in gang

activities, and [particularly] his direct involvement in the attempted murder of the member of a

rival gang, which resulted in the wounding of two bystanders.” Given the Court’s original

finding that the defendant failed to rebut the presumption of detention in this case, the Court

finds that, balanced against the other BRA factors, the risk that the COVID-19 virus poses to the

defendant, given his existing medical condition and current COVID-19 situation at CDF, does

not rise to the level of a “compelling reason” for temporary release under 18 U.S.C. § 3142(i).


                                            ORDER

       Accordingly, it is this 1st day of March 2021, hereby ORDERED that the defendant’s

Motion for Review of Detention Order and/or Request for Temporary Release Due to Health and

Safety Concerns (ECF No. 124) is DENIED.



                                                                  /s/
                                                    Thomas M. DiGirolamo
                                                    United States Magistrate Judge




                                                8
